Citation Nr: 1613445	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for nephrolithiasis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 8, 2006, from September 1, 2006, to July 21, 2011, and from September 30, 2011, to August 29, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1993 to April 1998.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing is of record. 

This case was previously before the Board in May 2011, at which time the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's nephrolithiasis has been manifested by recurrent stone formation anywhere from once per year to once per month, with complaints of pain.

2.  From October 25, 2005, to February 8, 2006, from September 1, 2006, to July 21, 2011, and from September 30, 2011, to August 29, 2012, the Veteran met the schedular criteria for consideration for TDIU, and during those time periods, it is at least as likely as not that the Veteran was unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for nephrolithiasis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7508-09 (2015).

2. The criteria for TDIU were met from October 25, 2005, to February 8, 2006, from September 1, 2006, to July 21, 2011, and from September 30, 2011, to August 29, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in March 2007 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2007 letter also provided the Veteran with appropriate notice of the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA and Social Security Administration records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is unaware of any outstanding evidence.

Increased Rating for Nephrolithiasis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following:  diet therapy, drug therapy, or invasive or non-invasive procedures more than twice a year.  If the exception is implicated, then a 30 percent rating will be assigned.  38 C.F.R. § 4.115b, Diagnostic Code 7508 (2015).

Hydronephrosis is assigned a maximum 30 percent rating when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509 (2015).  Here, the Veteran already has received a separate disability rating for renal dysfunction and has not requested a higher rating.  Therefore, these symptoms will not be addressed in this decision.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decisionmakers to the specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a (2015).  Here, the Veteran already has received a separate disability rating for urinary frequency dysfunction, and he has not requested a higher rating.  Therefore these symptoms are not addressed in this decision.

In cases of renal dysfunction, a 0 percent rating is assigned for albumin and casts with history of acute nephritis; or, hypertension.  A 30 percent disability rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent disability rating is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent disability rating is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest rating, 100 percent, is assigned for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected nephrolithiasis.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he should have a higher rating for his nephrolithiasis because his level of impairment is worse than contemplated by the currently assigned rating.

At a November 2006 VA examination, the Veteran reported he had passed ten kidney stones since 1998, and most recently thirteen months prior.  He denied any current urinary symptoms, and stated he was asymptomatic except when passing a stone, and then he had nausea, vomiting, flank pain to the back, and urinary retention.  He reported pain from the left testicle area for the past month, but stated it was different from the pain of his stones.  The Veteran declined blood testing and an ultrasound of the abdomen.

VA medical records show a November 2007 emergency room visit for pain from a known renal stone, a February 2008 ureteroscopy/cystoscopy, a March 2008 left ureteroscopic lithotripsy, and an April 2008 procedure to remove a left ureteral stone.

During a November 2008 VA examination for his urinary frequency, the examiner noted there was no nephrolithiasis at that time.

In March 2009 and May 2009, the Veteran presented to the emergency room with another kidney stone.

During the March 2011 Board hearing, the Veteran testified to kidney pain on a daily basis, and he reported passing over 100 kidney stones.  He reported numerous infections and having two stents, and that when he had an infection, it could last up to two months.

At a June 2011 VA examination, the Veteran reported he passed a kidney stone anywhere from once per year to once per month.  General systemic symptoms due to nephrolithiasis included nausea, vomiting, chills, fatigue, lethargy, weakness, flank or back pain, and lower abdominal or pelvic pain.  The Veteran denied being prescribed a special diet for his stones and reported one non-invasive procedure in the past twelve months and no invasive procedures during that time.

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for nephrolithiasis.  A 30 percent rating is the highest schedular rating available for the disability.  There is no evidence that the Veteran renal dysfunction or symptoms better addressed under a different diagnostic code that are not already addressed under separate ratings.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of nephrolithiasis are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's nephrolithiasis is in excess of that contemplated by the assigned ratings.  The evidence does not show frequent hospitalizations, beyond that anticipated by the assigned rating.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for nephrolithiasis.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran has asserted that he is unable to work as a result of service-connected disabilities.

Service connection is in effect for major depressive disorder, urinary frequency dysfunction, nephrolithiasis, left knee post-operative residuals, medial meniscus tear associated with left knee post-operative residuals, gastroesophageal reflux disease (GERD), right knee arthritis, renal colic, traumatic arthritis of the left knee, left knee scars, steatohepatitis, hypertension, erectile dysfunction, left lower extremity parasthesias, and limitation of extension of the left knee.  From the date the Veteran filed his claim for TDIU on May 19, 2005, to October 24, 2005, the Veteran's combined disability rating was 60 percent; from October 25, 2005, to February 8, 2006, the Veteran's combined disability rating was 70 percent; from February 9, 2006, to August 31, 2006, the Veteran's combined disability rating was 100 percent; from September 1, 2006, to February 12, 2009, the Veteran's combined disability rating was 70 percent; from February 13, 2009, to June 13, 2011, the Veteran's combined disability rating was 80 percent; from June 14, 2011, to July 21, 2011, the Veteran's combined disability rating was 90 percent; from July 22, 2011, to September 29, 2011, the Veteran's combined disability rating was 100 percent; from September 30, 2011, to September 31, 2011, the Veteran's combined disability rating was 70 percent; from October 1, 2011, to August 29, 2012, the Veteran's combined disability rating was 90 percent; as of August 30, 2012, the Veteran's combined disability rating has been 100 percent.

As of October 25, 2005, with the exception of the times the Veteran had a 100 percent combined disability rating, the Board finds that the Veteran met the schedular criteria for consideration for TDIU.  38 C.F.R. § 4.16 (a) (2015).

The Veteran's Application for Increased Compensation Based on Unemployability shows that he completed high school and two years of college.  He was last employed from 1999 to 2005 as a machine operator and laborer.

During a February 2006 VA examination, the Veteran reported he was unable to maintain employment during the past year due to problems with his service-connected left knee.

In November 2007, the Veteran told a VA examiner his left knee pain kept him from doing any sort of physical activity or physical labor.

During a March 2009 VA examination, the Veteran reported he was unemployed due to service-connected knee pain and dysfunction.  The examiner noted he had recently left his wife and daughter due to emotional and behavioral disturbances and suicidal ideation.  The Veteran has established service connection for major depressive disorder.

In June 2011, the Veteran told a VA joints examiner he was unemployed due to medical and psychiatric problems.  The VA examiner noted that the Veteran's knee would make physical employment difficult but not impossible, and that his conditions would not preclude sedentary employment.  A VA mental disorders examination report from the same time noted that the Veteran's service-connected depression did not prevent him from seeking employment, but that physical limitations and chronic pain did.

In August 2012, a VA examiner noted that if the Veteran physically exerted himself for more than ten or fifteen minutes at a time, he could experience nausea and vomiting due to GERD.

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 8 Vet. App. 398 (1995).  The Board finds that the Veteran is competent to report his observations regarding the effects of his service-connected disabilities.  Moreover, the Board finds the Veteran's statements to be credible.

The Board finds the opinion provided by the June 2011 VA joints examiner to be inadequate.  The examiner appears to have not considered the Veteran's complaints regarding the limitations caused by the service-connected knee disability.  Further, the VA examiner did not adequately discuss the reasonable accommodations which would be necessary for the Veteran to work in a sedentary environment and seems to have not considered the Veteran's education and occupational background.  Therefore, the June 2011 opinion is not adequate to serve as the basis of a denial of entitlement to TDIU.

Therefore, the Board finds the medical opinion provided by the June 2011 mental disorders examiner to be more probative and persuasive than the other medical opinion obtained in June 2011.

In light of the Veteran's occupational background and the functional limitations described, the Board finds that from October 25, 2005, to February 8, 2006, from September 1, 2006, to July 21, 2011, and from September 30, 2011, to August 29, 2012, the Veteran was unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of the combined symptoms of the service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted for those time periods.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating greater than 30 percent for nephrolithiasis is denied.

Entitlement to TDIU is granted from October 25, 2005, to February 8, 2006, from September 1, 2006, to July 21, 2011, and from September 30, 2011, to August 29, 2012.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


